DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 3, 5, 8 – 10, 21 – 23, 25, 28 - 30 and 32 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Boussard et al. (U.S. Patent 8,144,839) and  Lee et al. (U.S. Publication 2020/0225908).  Boussard teaches a method, applied to a terminal, the method comprising: using a third application to store pieces of first remark information based upon attributes of a first application; using a fourth application to store pieces of second remark information based upon attributes of a second application; displaying, by the terminal, a first interface of the first application, and in response to a first operation performed by a user on the first interface, automatically selecting at least one of the pieces of first remark information stored in the third application that matches one of the attributes of the first application; and wherein the first application, the second application, the third application and the fourth application are different applications and the first remark information and the second remark information are different.  Lee discloses prompting the user with the at least one piece of first remark information in the first interface, wherein the first remark information is information that is stored in a nonvolatile storage medium of the terminal when the user uses the third application; and displaying, by the terminal, a second interface of the second application, and in response to a first operation performed by the user on the second interface, automatically selecting at least one piece of second remark information stored in the fourth application that matches one of the attributes of the second application, and prompting the user with the at least one piece of second remark information in the second interface, wherein the second remark information is information that is stored in the nonvolatile storage medium when the user uses the fourth application.
	However, the art of record does not teach, nor render obvious a method applied to a terminal, the method comprising: using a third application to store pieces of first remark information based upon attributes of a first application; using a fourth application to store pieces of second remark information based upon attributes of a second application; displaying, by the terminal, a first interface of the first application, and in response to a first operation performed by a user on the first interface, automatically selecting at least one of the pieces of first remark information stored in the third application that matches one of the attributes of the first application, and prompting the user with the at least one piece of first remark information in the first interface, wherein the first remark information is information that is stored in a nonvolatile storage medium of the terminal when the user uses the third application; and displaying, by the terminal, a second interface of the second application, and in response to a first operation performed by the user on the second interface, automatically selecting at least one piece of second remark information stored in the fourth application that matches one of the attributes of the second application, and prompting the user with the at least one piece of second remark information in the second interface, wherein the second remark information is information that is stored in the nonvolatile storage medium when the user uses the fourth application, wherein the first application, the second application, the third application and the fourth application are different applications, and the first remark information and the second remark information are different; wherein: before the displaying, by the terminal, the first interface of the first application, and in response to the first operation performed by the user on the first interface, automatically selecting at least one piece of first remark information stored in the third application that matches an attribute of the first application, and prompting the user with the at least one piece of first remark information in the first interface, the method further comprises: when the user uses the third application, determining, by the terminal, a scenario attribute of a scenario in which the user uses the third application, and storing, in a scenario corresponding to the scenario attribute in a preset scenario library, the first remark information that is obtained by the terminal when the user uses the first application, wherein the preset scenario library is stored in the nonvolatile storage medium, the preset scenario library comprises a plurality of scenarios, and each of the plurality of scenarios has a different scenario attribute.
Claims 2, 3, 5 and 8 - 10 are allowed for at least the reasons of claim 1.  Claims 21 and 32 are variants of claim 1 and are allowed for the same reasons as are claims 22, 23, 25 and 28 - 30 which depend from claim 21.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193